     Case 5:20-cv-02509-SB-AGR Document 20 Filed 08/25/21 Page 1 of 3 Page ID #:26



 1
 2
                                                                        JS-6
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11      RAUL PEREZ,                             )     No. EDCV 20-2509-SB (AGR)
12                                              )
                    Plaintiff,                  )
13                                              )
                            v.                  )     ORDER OF DISMISSAL
14                                              )
        RALPH DIAZ, et al.,                     )
15                                              )
                    Defendants.                 )
16                                              )
                                                )
17                                              )

18
19            On October 26, 2020, Plaintiff, who is proceeding pro se and in forma

20     pauperis, filed a civil rights complaint under 42 U.S.C. § 1983 in the United States

21     District Court for the Eastern District of California. The case was transferred to

22     this judicial district.

23            Plaintiff alleges Section 1983 claims based on violations of the Equal

24     Protection Clause (Claim One), the Eighth Amendment (Claim Three), the Fourth

25     Amendment (Claim Four) and the First Amendment (Claims Five and Six), claims

26     under 42 U.S.C. §§ 1985 and 1986 (Claim Two), and four pendent state law

27     claims under Cal. Civ. Code §§ 52.1 and 51.7. (Dkt. No. 1, ¶¶ 7-29.) He seeks

28     unspecified declaratory relief, damages, civil penalties under Cal. Civ. Code § 52,
     Case 5:20-cv-02509-SB-AGR Document 20 Filed 08/25/21 Page 2 of 3 Page ID #:27



 1     and injunctive relief from the CDCR Secretary “of proper training of CDCR staff.”
 2     (Id. at 14.)
 3           On December 21, 2020, the Court dismissed the Complaint with leave to
 4     file a First Amended Complaint within 30 days after entry of the order. (Dkt. No.
 5     14.) The Court warned Plaintiff that failure to file a timely First Amended
 6     Complaint will result in dismissal of this action.
 7           Plaintiff failed to file a First Amended Complaint or request an extension of
 8     time to do so. The Court dismissed the action by Order dated April 4, 2021. (Dkt.
 9     No. 15.)
10           On April 12, 2021, the Court vacated the dismissal. (Dkt. No. 17.)
11     Unbeknownst to the Court when it ordered dismissal on April 4, 2021, Plaintiff
12     had mailed a “Motion for Consol[i]dation” on March 28, 2021 that was received by
13     the court on April 2 and entered on the docket on April 7, 2021. The Court
14     vacated the dismissal and referred the matter back to the magistrate judge.
15           The magistrate judge issued an Order that extended the time for Plaintiff to
16     file a First Amended Complaint to June 30, 2021. (Dkt. No. 18.) The Order
17     addressed the two issues raised in Plaintiff’s motion for consolidation. First,
18     Plaintiff indicated that his complaint was about racial discrimination based on
19     what happened to 33 Hispanic prisoners. The Order explained that (1) Claim
20     One for racial discrimination had been dismissed against certain defendants, (2)
21     nothing prevented the Plaintiff from filing a First Amended Complaint for racial
22     discrimination against the defendants who conducted or participated in the search
23     that was the subject of Claim One, and (3) to the extent that the racial
24     discrimination claim in an amended complaint would name the same defendants
25     that had been dismissed from Claim One, Plaintiff should cure the deficiencies
26     identified in the December 21, 2020 Order dismissing the complaint with leave to
27     amend. Second, to the extent Plaintiff sought consolidation with other cases in
28     this judicial district, the Order noted that the motion did not identify any pending

                                                  2
     Case 5:20-cv-02509-SB-AGR Document 20 Filed 08/25/21 Page 3 of 3 Page ID #:28



 1     cases in this judicial district to which Plaintiff sought consolidation. The Order
 2     denied the motion without prejudice to Plaintiff’s ability to file a notice of related
 3     case with the First Amended Complaint or a motion for consolidation that
 4     identified the case(s) in the Central District of California to which Plaintiff sought
 5     consolidation.
 6           Plaintiff did not file a First Amended Complaint or request an extension of
 7     time to do so. Plaintiff did not otherwise respond to the magistrate judge’s order.
 8           On July 16, 2021, the magistrate judge sua sponte extended the time for
 9     Plaintiff to file a First Amended Complaint to August 6, 2021. (Dkt. No. 19.) The
10     order warned Plaintiff that if he did not file a timely First Amended Complaint, the
11     action was subject to dismissal.
12           Plaintiff did not file a First Amended Complaint, or request an extension of
13     time to do so. Plaintiff has not otherwise responded to the July 16, 2021 order.
14           Accordingly, IT IS ORDERED that this action is DISMISSED.
15
16           IT IS SO ORDERED.
17
18
19     DATED: August 25, 2021                   __________________________________
                                                     STANLEY BLUMENFELD, JR.
20                                                    United States District Judge
21
22
23
24
25
26
27
28

                                                  3
